Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-15 are pending and examined herein on the merits.
Claim Objections
Claim 15 is objected to because of the following informalities:  The claim depends from claim 13 which depends from claim 7 which depends from claim 1.  However the claim is appearing to further the shoot elongation step of claim 1.  Claim 13 does not further limit claim 7 and is a substantial duplicate of claim 7 as it is identical in scope.  If Applicant was intending to further limit claim 7 wherein conditions on the coculture step and the shoot elongation step are both further limited, the claim should depend from claim 7.  If the claims is intended to limit just the shoot elongation step, the claim should depend from claim 1.  Appropriate correction is required.
Double Patenting
Claim 13 is  objected to under 37 CFR 1.75 as being a substantial duplicate of claim 7. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Applicant is advised that should claim 7 be found allowable, claim 13 will remain objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 2-6, 8-12 and 14-15 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims recite the phrase “wherein in the step, “ referring to claim 1 which contains multiple steps that are not enumerated or lettered so as to draw a distinction between them.  Although the claims also include limitations that allow one to infer which step the claim is intending to limit, with multiple medium steps, this is confusing and the step being referenced should be specified.  Applicant may choose to indicate the step by amending to state ---in the soaking step--- for example, or ---in the co-culturing step---, for example, or Applicant may wish to letter the steps as a), b), c) etc.  Currently, however, the claims lack proper antecedent basis as currently written.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hawkes et al (US Patent 8097774) in view of Khan (USPGPUB20060260012).
The claims are drawn to a method of soybean genetic transformation comprising soaking soybean explants in a recombinant Agrobacterium medium suspension comprising a PMI gene and a target gene comprising an infection medium comprising MS and 1.0 to 2.0 mg/L thidiazuron, co-culturing infected plants on selective medium containing mannose for 18 to 25 days and conducting shoot elongation and transplantation on positive plants wherein the soybean is selected from ‘Jack’, ‘Williams82’, ‘Zhonghuang 10’ or ‘Zhonghuang 688’, wherein the infection medium further comprises B5 vitamin, wherein the PMI gene comes from E. coli or soybean or corn or rice, wherein the co-culture medium is at a pH of 5.4 to 5.8, wherein the culture temperature is 19 to 24 degrees Celsius or wherein the temperature is 25 to 28 degrees Celsius, wherein light is from 0 to 18 hours a day or from 14 to 18 hours a day.
Kahn teaches a method for transforming soybean cells or tissue comprising preparing an explant, co-cultivating with Agrobacterium using the PMI gene as a selectable marker and mannose as a selection agent wherein thidiazuron is part of the medium (see claims 1-5 and 11), wherein the temperature of the culturing is performed at 22-25 Celsius spanning both temperature limitations of the instant claims at a pH of 5.6 under an 18 hour light cycle meeting the illumination limitations of the claims (see Examples 2-4).
Khan does not expressly teach that the soybean plants used are ‘Jack’ or ‘Williams82’ etc, or the specific number of selection days or the use of B5 vitamin in the culturing medium.
Hawkes et al teach a method of weed control by transforming a plant with a nucleic acid construct wherein the plant is soybean (see claims 1-6), as well as constructs utilizing the PMI selectable marker gene wherein Mannose is used as a carbohydrate source with MS medium as well as B5 vitamins, wherein the co-culture medium is incubated at 22 degrees Celsius, wherein explants are grown in the dark (meeting the limitation of 0 hrs per day wherein the mannose culture is applied for 3-4 weeks wherein 3 weeks (21 days) falls within the 18 to 25 day limitation and then transferred into shoot induction medium (see plant transformation methods, 8th paragraph, 19th paragraph) wherein the soybean plants are ‘Jack’ or ‘Williams82’ (see 11th paragraph under Example 3) wherein the explants in the recovery period are grown under 16 hours light at 24 degrees Celsius (see 15th paragraph under Example 3) and wherein the pH of the mediums throughout is between 5.4 and 5.7 (see throughout and especially tables).
Given the state of the art, the disclosures by Khan and Hawkes et al, it would have been obvious to modify the methods taught by Khan by adding B5 vitamin as taught and suggested by Hawkes et al, and to use the selection time period of Hawkes et al for time and efficiency.  It is notated that the use of PMI as a selectable marker in plants including soybean was well known in the art at the time of filing as demonstrated by Khan and Hawkes et al as well as throughout the art and that the specified culturing and regeneration steps of the instant method are all within the standard culturing conditions known for such techniques at the time of filing.  The recited pH conditions, light conditions, temperature conditions all appear to be standard protocol conditions for culturing soybean explants absent evidence to the contrary.
No claims are allowed.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT T PAGE whose telephone number is (571)272-5914. The examiner can normally be reached M-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on 5712707058. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT T PAGE/Primary Examiner, Art Unit 1663